Detailed Action
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function, 

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”, and 

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Placeholder
Claim No.(s)
Corresponding Structure
First acquisition module
10
301
First control module
10
302


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins JR, et al (US 2017/0206694 A1).
Regarding claim 1, Watkins discloses a control method (Abstract) comprising obtaining information of an external environment (Abstract: player’s emotive state) and operating information of a target application, the target application being an application configured to respond to information of an external operation to cause an object controlled by the target application to generate a corresponding response (102), the information of the external environment being different from the information of the external operation (103), and switching the controlled object from a first operating state to a second operating state based on a correspondence among the external environment information, the operating information of the target application and an operating state (103), the correspondence indicating the operating state of the object under different information of the external environment information and different operating information of the target application (104), and an application parameter of the target application corresponding to the controlled object being in the first operating state being different from an application parameter of the target application corresponding to the controlled object being in the second operating state (104).
305) and an attribute parameter of the controlled object (308).
Regarding claims 3 and 12, Watkins discloses wherein the information of the external environment is collected by a terminal corresponding to the target application via a sensor (301a – 301e), the external environment information being at least related to one of a natural environment where the terminal corresponding to the target application is located, and a current state of a user corresponding to the target application (301a – 301e).
Regarding claims 4 and 13, Watkins discloses wherein the operating information of the target application is data information of the target application obtained by a terminal corresponding to the target application via a processor, the operating information of the target application being at least related to one of an operating time of the target application, an operating time duration of the target application, the moment when the controlled object is being controlled, and the time duration during which the controlled object is controlled (¶ [0058]: gameplay time).
Regarding claims 5 and 14, Watkins discloses wherein in response to the current state of the user being a natural attribute of the user (Abstract: player’s emotive state), switching the controlled object from a first operating state to a second operating state based on the correspondence between the information of the external environment information and an operating state comprises determining an emotional state of the user based on the natural attribute of the user (103), and adjusting the controlled object from a current operating state to an operating state corresponding to the emotional state based on the emotional state (104).
Regarding claims 6 and 15, Watkins discloses wherein in response to the current state of the user being a behavioral characteristic of the user, switching the controlled object from a first operating state to a second operating state based on the correspondence between the information of the external environment information and an operating state comprises 104).
Regarding claims 7 and 16, Watkins discloses wherein in response to the operating information of the target application being the moment when the controlled object is being controlled, switching the target application from a first operating state to a second operating state based on the correspondence between the operating information of the target application and an operating state comprises in response to the moment when the controlled object is being controlled being within a specific time period (¶ [0107]: new player’s emotive state is unique and different from all other players engaged in the gameplay at that time), switching the controlled object from the current operating state to a specific operating state, an application parameter corresponding to the specific operating state being worse than an application parameter corresponding to the current operating state (¶ [0107]: system may load an alternate/complementary set of storyline plot nodes which are associated with new player emotive state).
Regarding claims 8 and 17, Watkins discloses where in response to the operating information of the target application being the time duration during which the controlled object is controlled, switching the target application from a first operating state to a second operating state based on the correspondence between the operating information of the target application and an operating state comprises in response to the controlled object being controlled for longer than a specific time duration (¶ [0058]: gameplay time), switching the controlled object from the current operating state to a specific operating state, an application parameter corresponding to the specific operating state being worse than an application parameter corresponding to the current operating state (¶ [0055]: well-built muscular character … may lack dexterity).
well-built muscular character … may lack dexterity).
Claims 10 and 19 recite a device and computer-readable medium, respectively, comprising substantially the same features as those in claim 1 above.  They are rejected for the same reasons given supra.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is 
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE ROWLAND/Primary Examiner, Art Unit 3715